Exhibit 10.137

October 11, 2006

To: Fortress Credit Corp., as Agent (the Agent) to the Lenders under the Credit
Agreement dated as of August 2, 2005 and amended on October 26, 2005 (as further
amended, restated, supplemented or otherwise modified from time to time, the
Credit Agreement)

Dear Sirs,

Each of Vision Opportunity Master Fund, Ltd., Halo Technology Holdings, Inc.
(the Borrrower), Crestview Capital Master, LLC and Camofi Master, LDC (the
Undersigned) refer to that certain intercreditor and subordination agreement
dated as of the date hereof (the Intercreditor Agreement), by an among, each of
the Undersigned. Unless otherwise defined herein capitalized terms used in this
letter agreement (this Letter Agreement) shall have the respective meanings in
ascribed thereto, by reference or otherwise, in the Intercreditor Agreement.



1.   The Undersigned will not, without the prior written consent of the Agent
(which shall be granted at the Agent’s sole and absolute discretion) permit the
Intercreditor Agreement or the terms thereof to be amended or otherwise modified
in any respect.



2.   Each of the Undersigned acknowledges receiving a copy of the Credit
Agreement.



3.   No amendment of any provision of this Letter Agreement shall be effective
unless it is in writing and signed by each of the Undersigned and the Agent, and
no waiver of any provision of this Letter Agreement, and no consent to any
departure therefrom, shall be effective unless it is in writing and signed by
the Agent, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.



4.   No failure on the part of the Agent to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right.



5.   Any provision of this Letter Agreement which is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
portions hereof or thereof or affecting the validity or enforceability of such
provision in any other jurisdiction.



6.   This Letter Agreement shall terminate on the second business day following
the 91st day after all of the Senior Obligations have been Paid in Full (as each
term is defined in the Senior Subordination Agreement which is attached hereto
as Exhibit A).



7.   This Agreement shall (i) be binding on each of the Undersigned and their
respective successors and assigns and (ii) inure, together with all rights and
remedies of the Agent and its respective successors, transferees and assigns.
None of the rights or obligations of any of the Undersigned may be assigned or
otherwise transferred without the prior written consent of the Agent (which
shall be granted at the Agent’s sole and absolute discretion) provided that such
sale, assignment or other transfer is made expressly subject to this Letter
Agreement.



8.   This Letter Agreement shall be governed by and construed in accordance with
the law of the State of New York.



9.   Each of the Undersigned hereby irrevocably and unconditionally:



  (a)   submits for such person and the property of such person in any action,
suit or proceeding relating to this Letter Agreement to which such person is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non-exclusive general jurisdiction of the Supreme Court for New York County
in the State of New York, the United States District Court for the Southern
District of New York, and appellate courts thereof;



  (b)   consents to the service of any and all process in any such action, suit
or proceeding by the mailing of copies by registered or certified mail (or any
substantially similar form of mail), postage prepaid, of such process to such
person at its address specified next to its name on the signature page hereto
(it being expressly understood and agreed that any final judgment in any such
action, suit or proceeding referred to in clause (b) hereof shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law);



  (c)   agrees that any such action, suit or proceeding may be brought in such
courts and waives any objection that such person may now or hereafter have to
the venue of any such action, suit or proceeding in any such court or that such
action, suit or proceeding was brought in an inconvenient court and agrees not
to plead or claim the same;



  (d)   agrees that nothing herein shall affect the right of the Agent to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and



  (e)   to the extent that such person has or hereafter may acquire any immunity
from jurisdiction of any court from any legal process (whether through service
of notice, attachment prior to judgment, attachment in aid of execution or
otherwise) with respect to itself or any of its property, waives such immunity
in respect of its obligations under this Letter Agreement.



10.   EACH OF THE UNDERSIGNED AND THE AGENT (BY ITS ACKNOWLEDGEMENT OF THIS
LETTER AGREEMENT) HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM CONCERNING THIS LETTER
AGREEMENT OR ANY AMENDMENT, MODIFICATION OR OTHER DOCUMENT NOW OR HEREAFTER
DELIVERED IN CONNECTION WITH ANY OF THE FOREGOING, AND AGREE THAT ANY SUCH
ACTION, PROCEEDING OR COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE
A JURY.



11.   This Letter Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original, but all of which taken together shall constitute one and the
same agreement. Delivery of an executed counterpart of this Letter Agreement by
telefacsimile shall be equally effective as delivery of an original executed
counterpart of this Letter Agreement.



12.   The Agent and each of the Undersigned agree that any future subordinated
creditors of the Borrower (whether by sale, assignment, transfer or otherwise)
shall accede to this Letter Agreement by executing an accession agreement (the
Accession Agreement) attached hereto as Schedule 1 and that each party confirms
that upon execution of the Accession Agreement such party shall be a party
hereto for all purposes and shall be deemed to one of the Undersigned.

The Undersigned hereby request that the above addressee confirm their agreement
to the foregoing by signing this letter in acknowledgement below.

Yours,

 
 
 
 
VISION OPPORTUNITY MASTER FUND, LTD.
By:     
Name:
Title:
 
 
 
HALO TECHNOLOGY HOLDINGS, INC. (ON BEHALF OF ITSELF AND ITS WHOLLY OWNED
SUBSIDIARIES)
By:     
Name:
Title:
 
 
 
CRESTVIEW CAPITAL MASTER, LLC
By:     
Name:
Title:
 
 
 
CAMOFI MASTER, LDC
By:     
Name:
Title:

ACKNOWLEDGED AND AGREED:

     
FORTRESS CREDIT CORP., AS
  Address for Notices:
AGENT FOR AND ON BEHALF OF THE
FINANCE PARTIES
By:     
Name:
Title:
  1345 Avenue of the Americas,
46th Floor
New York, New York 10105
Attention: Constantine
Dakolias, Chief Credit Officer
 
   

1

SCHEDULE 1

FORM OF ACCESSION AGREEMENT

     
To:
Re:
  FORTRESS CREDIT CORP., as Agent
Letter Agreement dated as of October 10, 2006 (as amended,
supplemented or otherwise modified from time to time, the
“Letter Agreement”) among the Agent, Halo Technologies
Holdings inc., Vision Opportunity Master Fund, Ltd.,
Crestview Capital Master, LLC and Camofi Master, LDC.

Ladies and Gentlemen:

The person below acknowledges receipt of the Letter Agreement and agrees to be
bound by the terms of the Letter Agreement as one of the Undersigned.
Capitalized terms used but not defined in this Accession Agreement have the
meanings given to them (by reference or otherwise) in the Letter Agreement.

Very truly yours,

[ ]

By:     

 
 
 
 
Name:
 
 
 
Title:
 

2

EXHIBIT A

FORM OF SENIOR SUBORDINATION AGREEMENT

3